                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


DEREK TYLER HORTON,               *
                                  *
            Petitioner,           *
vs.                               *      CIVIL ACTION NO. 18-00075-JB-B
                                  *
SAM COCHRAN,                      *
                                  *
            Respondent.

                                  ORDER

       After due and proper consideration of all portions of this

file   deemed   relevant   to   the   issues   raised,   and   a   de   novo

determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as

the opinion of this Court.            It is ORDERED that Petitioner’s

petition be dismissed without prejudice and that any motion for a

Certificate of Appealability or for permission to appeal in forma

pauperis be DENIED.

       DONE this 24th day of April, 2019.


                                        s/JEFFREY U. BEAVERSTOCK
                                        UNITED STATES DISTRICT JUDGE
